Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT CF 2002 The following statement is provided by the undersigned to accompany the Form 10-Q for RFMC Global Directional Fund, LP pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 The undersigned certifies in his capacity as an officer of Ruvane Fund Management Corporation, the general partner of RFMC Global Directional Fund, LP, that the foregoing Report on Form 10-Q fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m) and that the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of RFMC Global Directional Fund, LP, for the period in question. Date:November 18, 2010 By: /s/ Robert L. Lerner President, Principal Executive Officer and Principal Financial Officer Ruvane Fund Management Corporation the general partner of RFMC Global Directional Fund, LP
